UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported): September 18, 2015 OWENS REALTY MORTGAGE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54957 46-0778087 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On September 18, 2015, Owens Realty Mortgage, Inc. (the “Company”) issued a press release announcing the declaration of a quarterly cash dividend of $0.08 per share of common stock to be paid on October 14, 2015 to stockholders of record as of the close of business on September 30, 2015. A copy of the press release is attached hereto as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits: Exhibit No. Description Press Release dated September 18, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS REALTY MORTGAGE, INC., a Maryland corporation Dated:September 18, 2015 By: /s/ Bryan H. Draper Name:Bryan H. Draper Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated September 18, 2015.
